Citation Nr: 1242006	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was scheduled for a Travel Board hearing in October 2012 but he failed to appear.


FINDINGS OF FACT

1.  The claimed stressors are consistent with the places, types, and circumstances of the Veteran's service as a pioneer with a combat engineer battalion in Vietnam. 

2.  A VA contract psychiatrist confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary. 




Governing Law and Regulation

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012). 

Moreover, under 38 CFR § 3.304(f)(3) (2012), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The criteria to diagnose PTSD under the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran seeks service connection for PTSD.  He alleges his stressors are related to his service in Vietnam.  He specifically described his stressors to include seeing children eat from the trash; running over bunkers with people still alive in them; being hit by rockets and mortars; and seeing a fellow soldier killed.

At a June 2006 VA contract psychiatric examination the Veteran reported as stressors seeing children eating out of the trash and seeing a fellow soldier being killed.  He reported that while in Vietnam he was scared. 

In April 2006 and June 2007 stressor statements, the Veteran reported similar stressors including flattening out bunkers during the process of his duties where people were still alive in them and essentially burying people alive.  Seeing dead bodies and smelling dead human bodies.  In an October 2006 stressor statement, the Veteran reported as a stressor seeing a fellow soldier being killed.

The RO has attempted to corroborate the reported stressors.  A response to a request sent to the Center for Unit Records Research states that after reviewing unit history documents it showed that Camp Evans in Vietnam was hit by rocket and mortar attack in 1970 an 1971, with some damage to aircraft but no personnel injured.  . 

The Veteran's DD-214 shows the Veteran served in Vietnam from August 1970 to March 1971.  He was identified as a combat engineer on his DD Form 214, and as a pioneer on his DA Form 20.  He was not awarded any badge or decoration indicative of his participation in combat, such as the Combat Infantryman's Badge or the Purple Heart Medal. 

After reviewing the evidence of record the Board finds the Veteran to be credible.  His allegations concerning his stressors of being exposed to mortar attacks are consistent with his service personnel records and consistent with the circumstances of his service as a pioneer with a combat engineer battalion.  38 U.S.C.A. § 1154(a).  The Veteran's account has remained consistent throughout the record.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the claimed stressors have been confirmed.  See also 38 C.F.R. § 3.304(f)(3) as amended effective July 13, 2010.  75 Fed.Reg. 39843 (2010).  

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board acknowledges the May 2012 VA examination finding that the Veteran does not meet the requirements for a diagnosis of PTSD.  The record, however, contains a June 2006 VA contract examination report which includes a diagnosis of PTSD based on some of the claimed stressors.  Both findings were reported after examining the Veteran.  Upon review of both examination reports, the Board places greater probative weight on the June 2006 examination than the May 2012 examination.  While both the June 2006 and May 2012 examiners were qualified examiners, the adequacy of the May 2012 examination report is diminished by the examiner's failure, despite reviewing the claims file, to explain why his findings differed from the June 2006 examination.  Therefore, after balancing the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the appellant has a diagnosis of PTSD linked to an in-service stressor. 

In sum, the evidence of record contains competent medical evidence establishing a diagnosis of PTSD, credible supporting evidence that an in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, the Board concludes that service connection for PTSD is warranted. 

The appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


